Blandford, Justice.
[The solicitor general, clerk of the superior court, sheriff' and solicitor general pro tem. sought a mandamus against/ the county treasurer to compel him to pay certain orders-which they held on account of insolvent costs. The treasurer demurred and answered the petition, stating that the *818fund in his hands sought to be subjected aioso from fines and forfeitures in the county court; that the movants had been paid all of their costs in cases transferred from the superior court, and were not entitled to have their insolvent costs paid from the fines, etc., in the county court.
There was no contest as to the facts. The court granted the mandamus and defendant excepted.]